Title: To James Madison from John Francis Mercer, 18 February 1810
From: Mercer, John Francis
To: Madison, James


Dear SirWest River Fb. 18th. 1810.
When in Baltimore a few days since, a French Emigrant of distinction gave me some details relative to a conspicuous personage lately arriv’d there from Spain, apparently in the capacity of Captain & Owner of a Privateer but who I beleive holds the Commission of General in the service of Joseph Buonaparte—his Vessell is gone but he remains, having landed some Spaniards & Frenchmen who are Agents of the Buonaparte’s & who have gone into our back Country, where One of them has employ’d himself in a manner that may be ultimately interesting to our Government. I requested this Gentleman to commit any information he had relative to these Intriguers, determind to convey it to the Government, that if they thought proper they might have an eye to them.
At a moment so critical as the present I deem it a duty to communicate any movements that tend to commit the peace & safety of the Country & if you shoud find in this nothing interesting, still I hope you will receive it as a proof of my sollicitude for the honor & prosperity of yr administration & of the pleasure I feel in repeating the assurance of the sincere attachment & respect with which I am Dr. Sir Yr. Ob. hb Sert.
John Fr: Mercer
